United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 16-4516
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                    Alan D. Turner

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
               for the Eastern District of Missouri - Cape Girardeau
                                  ____________

                           Submitted: December 11, 2017
                              Filed: February 8, 2018
                                  [Unpublished]
                                  ____________

Before SMITH, Chief Judge, ARNOLD and KELLY, Circuit Judges.
                              ____________

PER CURIAM.

      Alan D. Turner appeals a district court1 order revoking his supervised release.
Turner was released from custody before his appeal was submitted to this panel, and


      1
       The Honorable Stephen N. Limbaugh, Jr., United States District Judge for the
Eastern District of Missouri.
he is not subject to a new term of supervised release. We are “without power to
decide questions that cannot affect the rights of litigants.” North Carolina v. Rice, 404
U.S. 244, 246 (1971) (per curiam). Turner has completed his post-revocation
sentence, so we can only consider his appeal if there is an ongoing “collateral
consequence” of the revocation or incarceration. Spencer v. Kemna, 523 U.S. 1, 7
(1998). To maintain his appeal, Turner must show a “concrete and continuing injury
other than the now-ended incarceration or parole.” Id.

       Turner appeals only the revocation of his supervised release. Turner completed
his 14-month post-revocation sentence on October 27, 2017. He did not receive a new
term of supervised release, and he has not identified any concrete and continuing
injury. We therefore conclude that Turner presents no case or controversy for us to
resolve, and we dismiss his appeal as moot.
                       ______________________________




                                          -2-